Betts, J.
The promise enures to the benefit of the plaintiffs; but, before they can recover, they must show that the accounts between them and the defendants have been adjusted.
The plaintiffs then offered to show that the matters, depending between the parties, were not strictly matters of account, but sounded in damages, and then contended that they had a right to recover without further proof.
Betts, J. You must show some adjustment of the accounts, pursuant to the terms of the receipt.
The plaintiffs, not being prepared to do this, submitted to a non-suit.
Ogden, for plaintiffs.
Slosson and Jay, for defendants.